    Case 3:18-cr-30129-SMY Document 54 Filed 03/14/19 Page 1 of 2 Page ID #87
I




                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF ILLINOIS

    UNITED STATES OF AMERICA,                         )
                                                      )
                                    Plaintiff,        )
                                                      )
                     vs.                              )    No. 18-CR-30129-SiviY
                                                      )
    DARIOUS R. JEFFERSON,                             )
    a/k/a Darius Jefferson .                          )
                                    Defendant.        )

                                        STIPULATION OF FACTS

              Comes now Steven D. Weinhoeft, United States Attorney for the Southern District of

    Illinois, and Norman R. Smith, Assistant United States Attorney for said District, and herewith

    enters into the following Stipulation of Facts with the Defendant, Darious R. Jefferson and his

    counsel, David Brengle.

              1.     On or about September 21,2017, in St. Clair County within the Southern District of

    Illinois, and elsewhere, Darious R. Jefferson, aided and abetted by Jasmine Shamae Macklin, did

    cause the foreseeable mailing of a United States Postal Service Express Mail package from "R. F."

    and "B. F." to Insp. Jasmine Macklin, P.O. Box 308, East St. Louis, IL 62205 in a scheme to defraud

    "R. F." and "B. F." and to obtain money by false representations and promises. The Express Mail

    package contained $4,000 in cash in $100 bills.

              2.     The money was represented to be needed for the release of their son from federal

    prison.

              3.     In December of 2017, the United States Postal Inspection Service was investigating a

    mail fraud scheme to defraud the parents of a federal inmate by falsely promising the release of th.eir

    son if they would pay money.
Case 3:18-cr-30129-SMY Document 54 Filed 03/14/19 Page 2 of 2 Page ID #88



        4.      On or about December 19,2017, in Clinton County, within the Southern District of

Illinois, Darious R. Jefferson did willfully and knowingly make, and cause to be made, materially

false, fictitious, and fraudulent statements and representations in a matter within the jurisdiction of a

department or agency of the United States, attempting to obstruct the due administration of justice

in the investigation, by telling a United States Postal Inspector and a United States Deputy Marshal

during an interview that he did not know "S. F.," "R. F." or "B. F."

        5.      The statement was materially false in that Darious R. Jefferson had served time in

federal prison together with "S.F." and had received money from "S.F.'s" parents, "R. F." and "B.

F." on the assurance that he was working to get "S.F." out of federal prison.

SO STIPULATED:

                                                        STEVEN D. WEINHOEFT
                                                        United States Attorney




Defendant                                               Assistant United States Attorney




                                                   2
